UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               ϲͬϯϬͬϮϬϮϭ
    Securities and Exchange Commission,

                                  Plaintiff,
                                                                1:19-cv-05895 (ALC) (SDA)
                      -against-
                                                                ORDER
    Donald S. LaGuardia, Jr.,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

          Following a telephone conference with the parties, during which counsel for the “Frontier

Funds” (as defined in footnote 3 in ECF No. 39) also appeared, it is hereby Ordered that, no later

than July 21, 2021, Plaintiff shall either: (a) advise the Court that it intends to stand on its Motion

to Deposit Funds (ECF No. 38), as currently briefed; or (b) withdraw the motion, without prejudice

to refiling at an appropriate time, and file an amended pleading. 1

SO ORDERED.

DATED:           New York, New York
                 June 30, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge




1
 During the conference, counsel for Defendant consented to Plaintiff filing an emended pleading. In
addition, counsel for the Frontier Funds agreed to accept service on their behalf.
